Citation Nr: 9923634	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right wrist injury.  

2.  Entitlement to service connection for the residuals of a 
right toe injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.     

The Board notes that in the April 1996 rating decision, the 
RO denied the appellant's claim of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  The 
appellant filed a Notice of Disagreement (NOD) in May 1996, 
and a Statement of the Case (SOC) was issued in July 1996.  
In August 1996, the appellant submitted his substantive 
appeal.  However, the Board observes that in a January 1998 
rating action, the RO reopened the appellant's claim and 
subsequently granted service connection for bilateral hearing 
loss.  Accordingly, this issue is not before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the appellant's current right wrist disorder and his period 
of active service.  

2.  There is no competent medical evidence of a current 
diagnosis of residuals of a right toe injury. 


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
residuals of a right wrist injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

2. The appellant's claim for service connection for the 
residuals of a right toe injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of either a right wrist or right toe 
injury, or a right wrist or right toe disorder.  The 
appellant's separation examination, dated in June 1970, shows 
that at that time, in response to the question as to whether 
the appellant had ever had or if he currently had swollen or 
painful joints, or foot trouble, the appellant responded 
"yes."  The examining physician noted that the appellant 
had occasional foot trouble.  The appellant's feet were 
clinically evaluated as "normal."  The examiner also 
reported that the appellant had broken his second and third 
fingers of his left hand, and the third finger of his right 
hand.  The examiner indicated that the appellant had scars on 
his left hand.  

In March 1996, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
in 1969, he was treated at a Field Aid Station in Tuy Hoa, 
South Vietnam, for injuries to his right wrist and right toe.  
According to the appellant, at the time of his injuries, he 
was serving in the "A" Battery, 6th Battalion, 32nd 
Artillery.  

In March 1996, the RO received two private medical statements 
from C.W.N., M.D.  The first statement, dated in January 
1993, shows that at that time, Dr. N. indicated that although 
the appellant did not have carpal tunnel syndrome, he did 
have an ulnar nerve problem at the wrist.  It was Dr. N.'s 
opinion that the appellant did not have to undergo surgery 
for his wrist disorder.  According to Dr. N., the appellant 
used a lot of "wrist motion" at his job, and it was Dr. 
N.'s recommendation that the appellant reduce his wrist 
motion in order to help alleviate the pain in his wrist.  

Dr. N.'s second statement, dated in June 1992, reflects that 
at that time, Dr. N. indicated that he had recently treated 
the appellant for weak hands.  Dr. N. stated that according 
to the appellant, for the past four weeks, he had noticed 
that his hands were feeling weak, especially his right hand, 
with a numbness in the median nerve distribution.  Dr. N. 
reported that the appellant gave a "perfect" history for 
carpal tunnel syndrome related to occupational stress.  
According to Dr. N., the appellant was employed as a 
painter's helper which required a lot of "wrist work."  The 
appellant described the pain in his hands as a "tingling, 
burning" sensation, and he noted that he had been dropping 
objects.  According to the appellant, when he tried to smoke, 
the cigarette would fall out of his hand.  The appellant 
stated that the pain woke him up at night, and that it 
interfered with his ability to drive.  

Dr. N. indicated that upon neurologic examination, the 
appellant had a Tinel's sign which was a Grade -IV on the 
right and Grade -III on the left.  Grasp in the left hand was 
reduced to 75 percent, and on the right hand, it was reduced 
to 25 percent.  There was subjective hypesthesia in the 
median nerve distributions of both hands, but there was no 
intrinsic muscle atrophy in the hands.  Reflexes were 
otherwise normal.  The impression was that the appellant had 
progressive carpal tunnel syndrome which was related to his 
occupation.  

In March 1996, the RO received two Electromyogram (EMG) and 
Nerve Conduction Reports from J.E.B., M.D.  The first report, 
dated in July 1992, shows that at that time, Dr. B. stated 
that the appellant was working as a painter's helper at the 
Corpus Christi Army Depot.  Dr. B. indicated that according 
to the appellant, over the past six months, he had been 
feeling intermittent numbness and achiness in both of his 
hands, especially at night and after doing manual tasks.  

The appellant's clinical examination revealed a positive 
Tinel's sign on percussion of both median nerves at the 
wrists.  There was an area of hypoesthesia to pin prick over 
the distal index fingers bilaterally, and the appellant had a 
positive Phalen's sign.  The deep tendon reflexes of both 
upper extremities were hypoactive but symmetrical, and there 
were no atrophies or areas of muscle weakness.  There were 
normal distal motor and sensory latencies for both median and 
ulnar nerves, and there were normal proximal nerve conduction 
velocities.  With the sensitive technique of mid palmar 
stimulation, there were no significant delays of the sensory 
peak latency of the median nerves compared to the ulnar 
nerves.  Needle electrode sampling of the abductor pollicis 
brevis bilaterally did not show any evidence of acute or 
chronic denervation.  Dr. B. reported that the above EMG and 
nerve conduction studies of the distal upper extremities were 
within normal limits.  According to Dr. B., the testing did 
not demonstrate any compressive neuropathy of the median 
nerves at the wrists or the ulnar nerves at the elbows.  It 
was Dr. B.'s opinion that the appellant's symptoms suggested 
carpal tunnel syndrome, but that he could not confirm that 
diagnosis with the electrophysiological tests.  

The second EMG and Nerve Conduction Report from Dr. B., dated 
in December 1992, shows that at that time, Dr. B. stated that 
on the left side, there were normal distal motor and sensory 
latencies for the left median and ulnar nerves.  On the right 
side, the right median nerve gave normal responses regarding 
distal sensory and motor latencies, as well as proximal nerve 
conduction velocities.  However, the right ulnar nerve had 
prolongation of the distal motor latency to the abductor 
digiti quinti, as well as the first dorsal interosseous.  The 
proximal nerve conduction velocities were normal.  The 
sensory action potential for the right ulnar nerve was still 
normal, and the sensory action potential for the right radial 
nerve was also normal.  Needle electrode sampling of the 
three intrinsic muscles of the right hand revealed evidence 
of a mild denervation over the first dorsal interosseous and 
abductor digiti quinti.  Dr. B. stated that the EMG and nerve 
conduction studies of both upper extremities only revealed a 
compressive neuropathy of the right ulnar nerve at the wrist, 
specifically at the canal of Guyon after the take off of the 
superficial sensory branch.  Dr. B. noted that he advised the 
appellant to modify his job in order to avoid continuation of 
injury to the right ulnar nerve at the wrist.  

In the appellant's May 1996 Notice of Disagreement (NOD), the 
appellant stated that during service, he cut his right wrist.  
The appellant indicated that the cut was four inches long and 
that as a result of his injury, his ulnar nerve was damaged.  
The appellant further noted that while he was in the 
military, a 200 pound "projectile round" fell on his foot, 
injuring his right toe.  

In the appellant's claim file, the RO submitted a Memorandum 
about Medical Facility Treatment Records.  The Memo shows 
that there was a 91st Evacuation Hospital in Tuy Hoa from 
March 1967 to July 1969, and an 8th Field Hospital in Tuy 
Hoa, from January 1971 to August 1971.  

In August 1998, using the above information, the RO requested 
that the National Personnel Records Center (NPRC) conduct a 
search for the appellant's service medical records from the 
Field Hospital at Tuy Hoa in 1969 for right wrist and toe 
injuries.  In October 1998, the NPRC responded that the 
search was negative and that no records were found. 


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for the residuals of a right wrist injury 
and service connection for the residuals of a right toe 
injury, are well-grounded; that is, a claim which is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claim is not well grounded, the appeal must fail and 
there is no further duty to assist in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To summarize, the appellant contends that during service, he 
cut his right wrist and was subsequently treated at the Field 
Aid Station in Tuy Hoa.  The appellant maintains that as a 
result of his injury, his ulnar nerve was damaged.  According 
to the appellant, his current right wrist disorder is related 
to his in-service injury.  The appellant further contends 
that while he was in the military, he injured his right toe 
when he dropped a 200 pound "projectile round" on his right 
foot.  According to the appellant, at the time of his 
injuries, he was serving in the "A" Battery, 6th Battalion, 
32nd Artillery.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his right wrist and 
toe disabilities are related to service is not competent 
evidence.  


A.  Service connection for residuals of a 
right wrist injury.  

In the instant case, the Board notes that the appellant's 
service medical records are negative for any complaints or 
findings of either a right wrist injury or a right wrist 
disorder.  In addition, the appellant's separation 
examination, dated in June 1970, is also negative for any 
complaints or findings of a right wrist disorder, although 
the examiner did note that the appellant had broken his 
second and third fingers of his left hand, the third finger 
of his right hand, and that he had scars on his left hand. 
Moreover, the Board further observes that although current 
records show that the appellant has a right wrist disorder, 
the records do no show a nexus between the appellant's 
current right wrist disorder and any disease or injury in 
service.  The Board notes that the private medical statements 
from Dr. C.W.N., dated in January 1993 and June 1992, show 
that the appellant was diagnosed with an ulnar nerve problem 
at the wrist and progressive carpal tunnel syndrome.  The 
Board further notes that the December 1992 EMG and Nerve 
Conduction report from Dr. J.E.B. reflects that at that time, 
in regards to the appellant's upper extremities, there was a 
compressive neuropathy of the right ulnar nerve at the wrist.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  The Board 
recognizes that although the appellant contends that he 
injured his right wrist during service, the appellant's 
service medical records are negative for any complaints or 
findings of a right wrist injury.  However, the Board 
observes that even accepting as true the appellant's 
contention that he injured his right wrist during service, 
there is still no competent medical evidence of a nexus 
between the appellant's current right wrist disorder and his 
period of active service.  In fact, the medical statements 
from both Dr. N. and Dr. B. reflect that the appellant's 
current right wrist disorder is related to his job as a 
painter's assistant.  In Dr. N.'s June 1992 statement, Dr. N. 
indicated that the appellant's progressive carpal tunnel 
syndrome was related to his occupation.  Moreover, in Dr. 
N.'s December 1992 report, Dr. N. advised the appellant to 
modify his job in order to avoid continuation of injury to 
the right ulnar nerve at the wrist.  Therefore, in light of 
the above, as there is no competent medical evidence which 
shows that the appellant's current right wrist disorder is 
related to service, the appellant's claim for service 
connection for the residuals of a right wrist injury must be 
denied.  


B.  Service connection for residuals of a 
right toe injury.  

In the instant case, the Board notes that there is no 
competent medical evidence showing a current medical 
diagnosis of residuals of a right toe injury, nor has it been 
reported that such evidence exists, so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a).  The appellant's service 
medical records are negative for any complaints or findings 
of a right toe injury or disorder.  In addition, although the 
appellant's separation examination, dated in June 1970, shows 
that at that time, the appellant noted that he had swollen or 
painful joints and/or foot trouble, and the examining 
physician stated that the appellant had occasional foot 
trouble, the Board observes that the appellant's feet were 
still clinically evaluated as "normal."  Moreover, the 
private medical statements from Dr. N. and Dr. B. are 
negative for any complaints or findings of any residuals of a 
right toe injury.  The Board recognizes that while the 
appellant contends that he injured his right toe during 
service, a review of his service medical records is negative 
for any complaints or findings of a right toe injury.  
However, the Board observes that even accepting as true the 
appellant's contention that he injured his right toe during 
service, there is still no competent medical evidence of a 
current diagnosis of residuals of a right toe injury.  
Therefore, because the appellant has not presented competent 
medical evidence of the current existence of any residuals of 
a right toe injury, this claim must be denied as not well 
grounded.  In the absence of proof of a present disability, 
there can be no valid claim.  Caluza, 7 Vet. App. 498; 
Brammer v. Derwinski, 2 Vet. App. 223 (1992); Rabideau v. 
Dewinski, 2 Vet. App. 141 (1992).  Here the question as to 
whether the appellant currently has any residuals of a right 
toe injury necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of the residuals of a right toe injury, this claim 
must be denied as not well grounded.


ORDER

Entitlement to service connection for the residuals of a 
right wrist injury is denied.  

Entitlement to service connection for the residuals of a 
right toe injury is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

